Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ross Robinson on 05/20/2021.

The application has been amended as follows: 

1. A spring-loaded link for an aircraft, the spring-loaded link comprising:
a first rod having a cavity formed therein, the cavity comprising a cavity shoulder;
a second rod comprising a head shoulder and a head end extending from [[a]] the head shoulder, the second rod [[and]] slidingly disposed in the cavity, the head shoulder corresponding to the cavity shoulder; 
a spring disposed in the cavity against the head shoulder and the cavity shoulder, the head end extending through a central portion of the spring; [[and]] 
wherein the spring, when compressed, urges the first rod and the second rod away from each other; and
a rod connector fixedly coupled to an exterior of the first rod and slidably coupled to an exterior of the second rod.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of Haller (US 2012/0224913 A1) has a similar link with a first rod (4+7) and a second rod (6+8) where the second rod is inserted into a cavity of the first rod. However Haller uses a detent mechanism (5) to limit travel of the rods relative to one another instead of a head shoulder and rod connector as now required in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642